Exhibit 10.1
SIGN-ON INCENTIVE RECOVERY AGREEMENT
              This Sign-On Incentive Recovery Agreement (“Agreement”) is made
this 10th day of November 2008 by and between Thomas A. Nardi (“Employee”) and
Navigant Consulting, Inc. (“NCI”).

  1.   NCI has offered employment to Employee and, as incentive to Employee to
accept the offer, has agreed to pay Employee a one-time sign on incentive bonus.
    2.   Employee has accepted employment with NCI.

In consideration of the mutual promises contained in this Agreement, the parties
agree as follows:

  1.   INCENTIVE BONUS. NCI will pay Employee a one-time sign on incentive of
$100,000 payable with Employee’s first paycheck.     2.   REPAYMENT. In the
event that Employee either a) fails to begin employment with NCI as scheduled,
or b) voluntarily terminates his/her employment with NCI, or c) is terminated by
NCI for “Cause” (as defined below) within twelve (12) months of the Employee’s
hire date, Employee will immediately repay NCI 1/12th of the Bonus amount times
the number of remaining Bonus Recovery months due and owing to NCI, without
demand for payment.         “Cause” shall mean (i) the commission of a felony or
the commission of any other crime that is injurious to the Company, to a Company
employee or to a client of the Company; (ii) willful misconduct, dishonesty,
fraud, attempted fraud or other willful action or willful failure to act that is
injurious to the Company, to a Company employee or to a client of the Company;
(iii) any material breach of fiduciary duty owed to the Company or to a client
of the Company; (iv) any material breach of the terms of any agreement with the
Company (including without limitation any employment agreement and any agreement
regarding non-competition, non-solicitation of clients or employees, or
confidentiality); (v) any material violation of a restriction on disclosure or
use of privileged, proprietary or confidential information (including
information belonging to the Company, to a client of the Company or to a third
party to whom the Company owes a duty of confidentiality), but only if such
violation is committed with actual notice of such restriction on disclosure; or
(vi) any other material breach of the Company’s Code of Business Conduct and
Ethics or its securities trading policies, as amended from time to time.     3.
  EMPLOYEE AUTHORIZATION. Employee hereby authorizes NCI, without further notice
to Employee, to withhold either from Employee’s final pay, accrued bonus, any
final expense reimbursement due Employee, or any accrued vacation amount, such
amounts sufficient to satisfy the repayment obligation described in Paragraph 2
of this Agreement.     4.   ATTORNEY’S FEES AND INTEREST. If Employee fails to
repay the Incentive Bonus as set forth in this Agreement and NCI refers the
matter to an attorney for collection, Employee agrees to pay all costs and
reasonable attorney’s fees incurred by NCI in connection with such collection

 



--------------------------------------------------------------------------------



 



    efforts. Interest shall accrue from the date of default at the prime rate as
published in the Wall Street Journal as of the date Employee is in default of
his/her repayment obligation.     5.   CONSTRUCTION. This Agreement shall be
governed by and constructed and enforced under the laws of the State of
Illinois.     6.   SUCCESSORS. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the successors, assigns, heirs,
survivors, and personal representatives of Employee and shall inure to the
benefit of NCI, its successors, and assigns.     7.   NO BREACH. No breach of
any provision of this Agreement shall be deemed waived unless it is waived in
writing. Waiver of any one breach shall not be deemed a waiver of any other
breach of the same or any other provision of this Agreement.     8.  
AMENDMENTS. This Agreement may be amended or modified only by written agreement
duly executed by Employee and NCI.     9.   SEVERABILITY. In the event that any
provision or provisions of this Agreement shall be declared to be illegal or
unenforceable by a court of competent jurisdiction, such illegality or
unenforceability shall not affect the validity and enforceability of the
remaining provisions.     10.   This is a contract. By signing this Agreement,
Employee understands and acknowledges that he/she is undertaking an enforceable
legal obligation and authorizing NCI to take certain actions to protect its
interests.

            NAVIGANT CONSULTING, INC.
      By:   /s/ William M. Goodyear         William M. Goodyear        Chief
Executive Officer     

Agreed and accepted:

         
By:
  /s/ Thomas A. Nardi    
 
 
 
Thomas A. Nardi    

Dated October 29, 2008

2 